 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (the “Agreement”), is made and entered into as of
May 13, 2016, by and among Sino Fortune Corporation, a Nevada cormpany
(“Parent”), Benefactum Alliance Holdings Company Limited, a British Virgin
Islands company, the (“Company”), and the shareholders of the Company (each a
“Shareholder” and collectively the “Shareholders”). Certain other capitalized
terms used in this Agreement are defined in Exhibit A attached hereto.

 

RECITALS

 

WHEREAS, the Company has 800,000,000 ordinary shares, par value $0.00025 (the
“Shares”) outstanding, all of which are held by the Shareholders. The
Shareholders have agreed to transfer the Shares to Parent in exchange for
50,000,000 newly issued restricted shares of common stock, par value $0.001 per
share, of Parent (the “Parent Common Stock”).;

 

WHEREAS, the exchange of shares for Parent Common Stock is intended to
constitute a reorganization within the meaning of Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization or restructuring provisions as may be available under the Code
and to qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “Securities Act”).;

 

WHEREAS, the Board of Directors of each of the Parent and the Company has
determined that it is desirable and in the best interests of the shareholders of
their respective companies to effect this plan of reorganization and share
exchange.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

 

EXCHANGE OF SHARES

 

1.1. Exchange by the Shareholders. At the Closing, the Shareholders shall sell,
transfer, convey, assign and deliver to the Parent their Shares free and clear
of all Liens in exchange for an aggregate of 50,000,000 (Fifty Million)
restricted shares of Parent Common Stock, in the amounts for each Shareholder
set forth in Exhibit B (the “Exchange Consideration”).

 

1.2. Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Transactions”) shall take place at the offices of Sichenzia
Ross Friedman Ference LLP in New York, New York, commencing upon the
satisfaction or waiver of all conditions and obligations of the parties to
consummate the transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective parties will take at
Closing) on or before August 31, 2016 or such other date and time as the parties
may mutually determine (the “Closing Date”).

 

 1 

 

 

ARTICLE 2

 

REPRESENTATIONS OF THE SHAREHOLDERS

 

Each Shareholder, severally and not jointly and only as to itself, represents
and warrants to the Parent, as follows:

 

2.1 Good Title. The Shareholder is the record and beneficial owner, and has good
and marketable title to its Shares (as set forth on Exhibit B), with the right
and authority to sell and deliver such Shares to Parent as provided herein. Upon
registering of the Parent as the new owner of such Shares in the share register
of the Company, the Parent will receive good title to such Shares, free and
clear of all Liens.

 

2.2 Power and Authority. All acts required to be taken by the Shareholder to
enter into this Agreement and to carry out the Transactions have been properly
taken. The obligations of the Shareholder under this Agreement constitute legal,
valid and binding obligations of the Shareholder, enforceable against such
Shareholder in accordance with the terms hereof.

 

2.3 No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of its obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
Governmental Entity under any Laws; (ii) will not violate any Law applicable to
such Shareholder; and (iii) will not violate or breach any contractual
obligation to which such Shareholder is a party.

 

2.4 No Finder’s Fee. The Shareholder has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
transactions contemplated under this Agreement that the Company or the Parent
will be responsible for.

 

2.5 Purchase Entirely for Own Account. The Parent Common Stock proposed to be
acquired by the Shareholder hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Parent Common Stock, except in compliance with applicable
securities laws.

 

2.6 Available Information. The Shareholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Parent.

 

2.7 Non-Registration. The Shareholder understands that the Parent Common Stock
has not been registered under the Securities Act of 1933, as amended and, if
issued in accordance with the provisions of this Agreement, will be issued by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Shareholder’s representations as
expressed herein. The non-registration shall have no prejudice with respect to
any rights, interests, benefits and entitlements attached to the Parent Common
Stock in accordance with the Parent charter documents or the laws of its
jurisdiction of incorporation.

 

2.8 Restricted Securities. The Shareholder understands that the Parent Common
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Shareholder
pursuant hereto, the Parent Common Stock would be acquired in a transaction not
involving a public offering. The Shareholder further acknowledges that if the
Parent Common Stock is issued to the Shareholder in accordance with the
provisions of this Agreement, such Parent Common Stock may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom.

 

 2 

 

 

2.9 Legends. The Shareholder understands that the Parent Common Stock will bear
the following legend or another legend that is similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

2.10 Regulation S. The Shareholder is a non-“U.S. Person” within the meaning of
Regulation S under the Securities Act.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Parent that, except as set forth in the
disclosure schedules delivered by the Company to Parent (the “Company Disclosure
Schedule”) which have been provided to Parent prior to the date hereof.

 

3.1. Organization, Standing and Corporate Power. The Company and the Benefactum
Subsidiaries are duly organized, validly existing and in good standing under the
Laws of British Virgin Islands and the People’s Republic of China and have the
requisite corporate power and authority and all government licenses,
authorizations, Permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. The
Company and the Benefactum Subsidiaries are duly qualified or licensed to do
business and are in good standing in each jurisdiction in which the nature of
their business or the ownership or leasing of their properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a Material Adverse Effect.

 

3.2. Subsidiaries. The Company is the parent of Benefactum Sino Limited, a
company incorporated in Hong SAR (“Benefactum Hong Kong”), which is turn a
parent of Benefactum Alliance (Shenzhen) Investment Consulting Company Limited,
a company incorporated in the People’s Republic of China (“Benefactum
Shenzhen”). By virtue of a series of contractual agreements, Benefactum Shenzhen
acts as the management company for Benefactum Alliance Business Consultant
(Beijing) Co., Ltd (“Benefactum Beijing”), which is in the business of providing
financial and consulting services. The contractual arrangements effectively
transfer the preponderance of the economic benefits of Benefactum Beijing to
Benefactum Shenzhen and Benefactum Shenzhen assumed effective control and
management over Benefactum Beijing. Benefactum Hong Kong, Benefactum Shenzhen
and Benefactum Beijing shall be collectively referred to as the “Benefactum
Subsidiaries”. 

 

 3 

 

 

3.3. Capital Structure of the Company. As of the date of this Agreement, the
number of shares and type of all authorized, issued and outstanding capital
stock of the Company and the Benefactum Subsidiaries, and all shares of capital
stock reserved for issuance under the Company and the Benefactum Subsidiaries ’
various option and incentive plans is specified on Schedule 3.3. Except as set
forth in Schedule 3.3, no shares of capital stock or other equity securities of
the Company and the Benefactum Subsidiaries are issued, reserved for issuance or
outstanding. All outstanding shares of capital stock of the Company and the
Benefactum Subsidiaries are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights. Except as set forth on
Schedule 3.3, there are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Company and the Benefactum Subsidiaries
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters. Except as set forth in Schedule 3.3,
there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company or the Benefactum Subsidiaries is/are a party or by which it/they is/are
bound obligating the Company or the Benefactum Subsidiaries to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of the Company or the Benefactum
Subsidiaries or obligating the Company or the Benefactum Subsidiaries to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. Except on Schedule 3.3, there
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Company or the Benefactum Subsidiaries to repurchase, redeem
or otherwise acquire or make any payment in respect of any shares of capital
stock of the Company or the Benefactum Subsidiaries. Except as set forth on
Schedule 3.3, there are no agreements or arrangements pursuant to which the
Company or the Benefactum Subsidiaries is or could be required to register
shares of Company or the Benefactum Subsidiaries’ Common Stock or other
securities under the Securities Act or other agreements or arrangements with or
among any security holders of the Company or the Benefactum Subsidiaries with
respect to securities of the Company or the Benefactum Subsidiaries.

 

3.4. Corporate Authority; Noncontravention. The Company and the Benefactum
Subsidiaries have all requisite corporate and other power and authority to enter
into this Agreement and to consummate the Transactions, the execution and
delivery of this Agreement by the Company and the consummation by the Company of
the Transactions have been (or at Closing will have been) duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and when delivered by the Company shall constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency or other similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity. The execution and delivery of this
Agreement do not, and the consummation of the Transactions and compliance with
the provisions hereof will not, conflict with, or result in any breach or
violation of, or Default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
or “put” right with respect to any obligation or to a loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
Assets of the Company under, (i) the Certificate of Incorporation, Bylaws or
other organizational or charter documents of the Company (the “Company Charter
Documents”), (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, Permit, concession, franchise or license
applicable to the Company, its properties or Assets, or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, Order, decree, statute, Law, ordinance, rule, regulation or
arbitration award applicable to the Company, its properties or Assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, Defaults, rights, losses or Liens that individually or in the
aggregate could not have a Material Adverse Effect with respect to the Company
or could not prevent, hinder or materially delay the ability of the Company to
consummate the Transactions.

 

 4 

 

 

3.5. Governmental Authorization. No consent, approval, Order or authorization
of, or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to the Company and the Benefactum
Subsidiaries in connection with the execution and delivery of this Agreement by
the Company and the Benefactum Subsidiaries or the consummation by the Company
of the Transactions contemplated hereby, except, with respect to this Agreement,
any filings under the Securities Act or Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”).

 

3.6. Financial Statements.

 

(a) The Company has provided Parent a copy of the audited financial statements
of Benefactum Beijing for the year ended December 31, 2015 (the “Financial
Statements”). The Financial Statements fairly present the financial condition of
Benefactum Beijing at the dates indicated and its results of operations and cash
flows for the periods then ended and, except as indicated therein, reflect all
claims against, debts and liabilities of the Benefactum Beijing, fixed or
contingent, and of whatever nature, as of the dates indicated.

 

(b) Since December 31, 2015 (the “Company Balance Sheet Date”), there has been
no Material Adverse Effect with respect to the Company and the Benefactum
Subsidiaries.

 

(c) Since the Company Balance Sheet Date, the Company and the Benefactum
Subsidiaries have not suffered any damage, destruction or loss of physical
property (whether or not covered by insurance) affecting its condition
(financial or otherwise) or operations (present or prospective), nor have the
Company and the Benefactum Subsidiaries issued, sold or otherwise disposed of,
or agreed to issue, sell or otherwise dispose of, any capital stock or any other
security of the Company and the Benefactum Subsidiaries and have not granted or
agreed to grant any option, warrant or other right to subscribe for or to
purchase any capital stock or any other security of the Company or the
Benefactum Subsidiaries or have incurred or agreed to incur any indebtedness for
borrowed money.

 

3.7. Absence of Certain Changes or Events. Since the Company Balance Sheet Date,
the Company and the Benefactum Subsidiaries have conducted their business only
in the ordinary course consistent with past practice, and there is not and has
not been any:

 

(a) Material Adverse Effect with respect to the Company and the Benefactum
Subsidiaries;

 

(b) event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 5.1 without prior consent of
Parent;

 

(c) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of the Company to consummate the
Transactions;

 

(d) incurrence, assumption or guarantee by the Company and the Benefactum
Subsidiaries of any indebtedness for borrowed money other than in the ordinary
course and in amounts and on terms consistent with past practices;

 

(e) creation or other incurrence by the Company and the Benefactum Subsidiaries
of any Lien on any asset other than in the ordinary course consistent with past
practices;

 

 5 

 

 

(f) labor dispute, other than routine, individual grievances, or, to the
Knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company and the
Benefactum Subsidiaries or any lockouts, strikes, slowdowns, work stoppages or
threats by or with respect to such employees;

 

(g) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;

 

(h) material write-offs or write-downs of any Assets of the Company and the
Benefactum Subsidiaries;

 

(i) damage, destruction or loss having, or reasonably expected to have, a
Material Adverse Effect on the Company and the Benefactum Subsidiaries;

 

(j) other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Effect with respect to the Company and the Benefactum
Subsidiaries;

 

(k) transaction or commitment made, or any Contract or agreement entered into,
by the Company and the Benefactum Subsidiaries relating to their Assets or
business (including the acquisition or disposition of any Assets) or any
relinquishment by the Company or the Benefactum Subsidiaries or any Contract or
other right, in either case, material to the Company or the Benefactum
Subsidiaries, other than transactions and commitments in the ordinary course
consistent with past practices and those contemplated in this Agreement; or

 

(l) agreement or commitment to do any of the foregoing.

 

3.8. Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company and the Benefactum Subsidiaries to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the Transactions.

 

3.9. Litigation; Labor Matters; Compliance with Laws.

 

(a) There is no suit, action or proceeding or investigation pending or, to the
Knowledge of the Company, threatened against or affecting the Company and the
Benefactum Subsidiaries or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect with respect to the Company and the
Benefactum Subsidiaries or prevent, hinder or materially delay the ability of
the Company to consummate the Transactions, nor is there any judgment, decree,
injunction, rule or Order of any Governmental Entity or arbitrator outstanding
against the Company and the Benefactum Subsidiaries having, or which, insofar as
reasonably could be foreseen by the Company, in the future could have, any such
effect.

 

(b) The Company and the Benefactum Subsidiaries are not a party to, or bound by,
any collective bargaining agreement, Contract or other agreement or
understanding with a labor union or labor organization, nor are they the subject
of any proceeding asserting that they have committed an unfair labor practice or
seeking to compel them to bargain with any labor organization as to wages or
conditions of employment nor is there any strike, work stoppage or other labor
dispute involving them pending or, to the Company’s Knowledge, threatened, any
of which could have a Material Adverse Effect with respect to Company or the
Benefactum Subsidiaries.

 

 6 

 

 

(c) The conduct of the business of the Company and the Benefactum Subsidiaries
complies with all statutes, Laws, regulations, ordinances, rules, judgments,
Orders, decrees or arbitration awards applicable thereto, except as would not
have a Material Adverse Effect with respect to the Company and the Benefactum
Subsidiaries.

 

3.10. Benefit Plans. The Company and the Benefactum Subsidiaries are not a party
to any Benefit Plan under which the Company or the Benefactum Subsidiaries
currently has/have an obligation to provide benefits to any current or former
employee, officer or director of the Company or the Benefactum Subsidiaries,
other than as required by British Virgin Islands law, Hong Kong law or the
People’s Republic of China law, as the case may be. As used herein, “Benefit
Plan” shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, stock ownership
plan, executive compensation program or arrangement, bonus plan, incentive
compensation plan or arrangement, profit sharing plan or arrangement, deferred
compensation plan, agreement or arrangement, supplemental retirement plan or
arrangement, vacation pay, sickness, disability, or death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan providing benefits to employees, retirees, or
former employees or any of their dependents, survivors, or beneficiaries,
employee stock option or stock purchase plan, severance pay, termination, salary
continuation, or employee assistance plan.

 

3.11. Tax Returns and Tax Payments.

 

(a) The Company and the Benefactum Subsidiaries have timely filed with the
appropriate taxing authorities all Tax Returns required to be filed by it
(taking into account all applicable extensions). All such Tax Returns are true,
correct and complete in all respects. All Taxes due and owing by the Company and
the Benefactum Subsidiaries have been paid (whether or not shown on any Tax
Return and whether or not any Tax Return was required). The Company and the
Benefactum Subsidiaries are not currently the beneficiary of any extension of
time within which to file any Tax Return or pay any Tax. No claim has ever been
made in writing or otherwise addressed to the Company and the Benefactum
Subsidiaries by a taxing authority in a jurisdiction where the Company and the
Benefactum Subsidiaries do not file Tax Returns that they are or may be subject
to taxation by that jurisdiction. The unpaid Taxes of the Company and the
Benefactum Subsidiaries did not, as of the Company Balance Sheet Date, exceed
the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the financial statements (rather than in any notes thereto).
Since the Company Balance Sheet Date, neither the Company nor any of the
Benefactum Subsidiaries has incurred any liability for Taxes outside the
ordinary course of business consistent with past custom and practice. As of the
Closing Date, the unpaid Taxes of the Company and the Benefactum Subsidiaries
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of the Company and the Benefactum
Subsidiaries.

 

(b) No material claim for unpaid Taxes has been made or become a Lien against
the property of the Company or the Benefactum Subsidiaries or is being asserted
against the Company or the Benefactum Subsidiaries, no audit of any Tax Return
of the Company or the Benefactum Subsidiaries is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by the Company or the Benefactum Subsidiaries and is
currently in effect. The Company and the Benefactum Subsidiaries have withheld
and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party.

 

 7 

 

 

(c) As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

 

3.12. Environmental Matters. The Company and the Benefactum Subsidiaries are in
compliance with all Environmental Laws in all material respects. The Company and
the Benefactum Subsidiaries have not received any written notice regarding any
violation of any Environmental Laws, including any investigatory, remedial or
corrective obligations which, if determined adversely to the Company, would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Company and the Benefactum Subsidiaries hold all
Permits and authorizations required under applicable Environmental Laws, unless
the failure to hold such Permits and authorizations would not have a Material
Adverse Effect on the Company and the Benefactum Subsidiaries, and are in
compliance with all terms, conditions and provisions of all such Permits and
authorizations in all material respects. No releases of Hazardous Materials have
occurred at, from, in, to, on or under any real property currently or formerly
owned, operated or leased by the Company and the Benefactum Subsidiaries or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. and the Benefactum Subsidiaries The Company and the Benefactum
Subsidiaries have not transported or arranged for the treatment, storage,
handling, disposal, or transportation of any Hazardous Material to any off-site
location which could result in any liability to the Company and the Benefactum
Subsidiaries. The Company and the Benefactum Subsidiaries have no liability,
absolute or contingent, under any Environmental Laws that if enforced or
collected would have a Material Adverse Effect on the Company and the Benefactum
Subsidiaries. There are no past, pending or threatened claims under
Environmental Laws against the Company and the Benefactum Subsidiaries and
Company is not aware of any facts or circumstances that could reasonably be
expected to result in a liability or claim against the Company and the
Benefactum Subsidiaries pursuant to Environmental Laws.

 

3.13. Material Agreements.

 

(a) Schedule 3.13 lists the following contracts and other agreements (“Material
Agreements”) to which the Company and the Benefactum Subsidiaries are a party:
(i) any agreement (or group of related agreements) for the lease of real or
personal property, including capital leases, to or from any person providing for
annual lease payments in excess of $25,000; (ii) any licensing agreement, or any
agreement forming a partnership, strategic alliances, profit sharing or joint
venture; (iii) any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money in
excess of $25,000, or under which a security interest has been imposed on any of
its Assets, tangible or intangible; (iv) any profit sharing, deferred
compensation, severance, or other material plan or arrangement for the benefit
of their current or former officers, directors and managers or any of their
employees; (v) any employment or independent contractor agreement providing
annual compensation in excess of $25,000 or providing post-termination or
severance payments or benefits or that cannot be cancelled without more than
thirty (30) days’ notice; (vi) any agreement with any current or former officer,
director, shareholder, members, manager or affiliate of them; (vii) any
agreements relating to the acquisition (by merger, purchase of units or assets
or otherwise) by the Company or the Benefactum Subsidiaries of any operating
business or material assets or the capital stock of any other person; (viii) any
agreements for the sale of any of the Assets of the Company or the Benefactum
Subsidiaries, other than in the ordinary course of business; (ix) any
outstanding agreements of guaranty, surety or indemnification, direct or
indirect, by the Company or the Benefactum Subsidiaries; (x) any royalty
agreements, licenses or other agreements relating to Intellectual Property
(excluding licenses pertaining to “off-the-shelf” commercially available
software used pursuant to shrink-wrap or click-through license agreements on
reasonable terms for a license fee of no more than $10,000); and (xi) any other
agreement under which the consequences of a default or termination could
reasonably be expected to have a Material Adverse Effect on the Company or the
Benefactum Subsidiaries.

 

 8 

 

 

(b) The Company has made available to Parent either an original or a correct and
complete copy of each written Material Agreement. Except as set forth on
Schedule 3.13, with respect to each Material Agreement to which the Company or
the Benefactum Subsidiaries is a party thereto: (i) the agreement is the legal,
valid, binding, enforceable obligation of the Company or the Benefactum
Subsidiaries, as the case may be, and is in full force and effect in all
material respects, subject to bankruptcy and equitable remedies exceptions; (ii)
(A) the Company and the Benefactum Subsidiaries are not in material breach or
default thereof and (B) no event has occurred which, with notice or lapse of
time, would constitute a material breach or default of, or permit termination,
modification, or acceleration under, the Material Agreement; and (iii) the
Company and the Benefactum Subsidiaries have not repudiated any material
provision of the agreement.

 

3.14. Material Contract Defaults. The Company and the Benefactum Subsidiaries
are not, or have not received any notice or have any Knowledge that any other
party is, in Material Contract Default under any Company Material Contract; and
there has not occurred any event that with the lapse of time or the giving of
notice or both would constitute such a Material Contract Default. For purposes
of this Agreement, a “Company Material Contract” means any Contract that is
effective as of the Closing Date to which the Company or the Benefactum
Subsidiaries is a party (i) with expected receipts or expenditures in excess of
$25,000, (ii) requiring the Company or the Benefactum Subsidiaries to indemnify
any person, (iii) granting exclusive rights to any party, or (iv) evidencing
indebtedness for borrowed or loaned money in excess of $25,000, including
guarantees of such indebtedness.

 

3.15. Accounts Receivable. All of the accounts receivable of the Company and the
Benefactum Subsidiaries that are reflected on the Company Financial Statements
or the accounting records of the Company and the Benefactum Subsidiaries as of
the Closing (collectively, the “Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Accounts Receivable are fully collectible to the extent not
reserved for on the balance sheet on which they are shown.

 

3.16. Properties. Company and the Benefactum Subsidiaries have valid land use
rights for all real property that is material to their business and good, clear
and marketable title to all the tangible properties and tangible Assets
reflected in the latest balance sheet as being owned by Company and the
Benefactum Subsidiaries or acquired after the date thereof which are,
individually or in the aggregate, material to their business (except properties
sold or otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all Material Liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever. Any real property
and facilities held under lease by Company or the Benefactum Subsidiaries are
held by them under valid, subsisting and enforceable leases of which each of
Company and the Benefactum Subsidiaries is in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 

 9 

 

 

3.17. Intellectual Property.

 

(i) As used in this Agreement, “Intellectual Property” means all right, title
and interest in or relating to all intellectual property, whether protected,
created or arising under the laws of the United States or any other jurisdiction
or under any international convention, including, but not limited to the
following: (a) service marks, trademarks, trade names, trade dress, logos and
corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisionals,
continuations-in-part and provisionals and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii) Schedule 3.17 sets forth a list and description of the Intellectual
Property required for the Company and the Benefactum Subsidiaries to operate, or
used or held for use by the Company and the Benefactum Subsidiaries, in the
operation of their business, including, but not limited to (a) all issued
Patents and pending Patent applications, registered Marks, pending applications
for registration of Marks, unregistered Marks, registered Copyrights of the
Company and the Benefactum Subsidiaries and the record owner, registration or
application date, serial or registration number, and jurisdiction of such
registration or application of each such item of Intellectual Property, (b) all
Software developed by or for the Company and the Benefactum Subsidiaries and (c)
any Software not exclusively owned by the Company and the Benefactum
Subsidiaries and incorporated, embedded or bundled with any Software listed in
clause (b) above (except for commercially available software and so-called
“shrink wrap” software licensed to the Company and the Benefactum Subsidiaries
on reasonable terms through commercial distributors or in consumer retail stores
for a license fee of no more than $10,000).

 

(iii) The Company and the Benefactum Subsidiaries are the exclusive owner(s) of
or have a valid and enforceable right to use all Intellectual Property listed
for the Company in Schedule 3.17 (and any other Intellectual Property required
to be listed in Schedule 3.17) as the same are used, sold, licensed and
otherwise commercially exploited by the Company and the Benefactum Subsidiaries,
free and clear of all Liens, security interests, encumbrances or any other
obligations to others (other than obligations under the license agreements
pursuant to which such Intellectual Property is licensed to the Company), and no
such Intellectual Property has been abandoned. The Intellectual Property owned
by the Company or the Benefactum Subsidiaries and the Intellectual Property
licensed to them pursuant to valid and enforceable written license agreements
include all of the Intellectual Property necessary and sufficient to enable the
Company and the Benefactum Subsidiaries to conduct their business in the manner
in which such business is currently being conducted. The Intellectual Property
owned by the Company and the Benefactum Subsidiaries and their rights in and to
such Intellectual Property are valid and enforceable.

 

 10 

 

 

(iv) The Company and the Benefactum Subsidiaries have not received, and are not
aware of, any written or oral notice of any reasonable basis for an allegation
against the Company and the Benefactum Subsidiaries of any infringement,
misappropriation, or violation by the Company and the Benefactum Subsidiaries of
any rights of any third party with respect to any Intellectual Property, and the
Company and the Benefactum Subsidiaries are not aware of any reasonable basis
for any claim challenging the ownership, use, validity or enforceability of any
Intellectual Property owned, used or held for use by the Company and the
Benefactum Subsidiaries. The Company and the Benefactum Subsidiaries do not have
any knowledge (a) of any third-party use of any Intellectual Property owned by
or exclusively licensed to the Company or the Benefactum Subsidiaries, (b) that
any third-party has a right to use any such Intellectual Property, or (c) that
any third party is infringing, misappropriating, or otherwise violating (or has
infringed, misappropriated or violated) any such Intellectual Property.

 

(v) To the Company’s Knowledge, the Company and the Benefactum Subsidiaries have
not infringed, misappropriated or otherwise violated any Intellectual Property
rights of any third parties, and the Company is not aware of any infringement,
misappropriation or violation of any third party rights which will occur as a
result of the continued operation of the Company and the Benefactum Subsidiaries
as presently operated and/or the consummation of the Transactions.

 

(vi) The Company and the Benefactum Subsidiaries have taken adequate security
measures to protect the confidentiality and value of their Trade Secrets (and
any confidential information owned by a third party to whom the Company and the
Benefactum Subsidiaries have a confidentiality obligation).

 

(vii) The consummation of the Transactions will not adversely affect the right
of the Company and the Benefactum Subsidiaries to own or use any Intellectual
Property owned, used or held for use by them.

 

3.18. Board Recommendation. The Board of Directors of the Company has determined
that the terms of the Transactions are fair to and in the best interests of the
shareholders of the Company.

 

3.19. Undisclosed Liabilities. The Company and the Benefactum Subsidiaries have
no liabilities or monetary obligations of any nature (whether fixed or unfixed,
secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for such liabilities or obligations reflected
or reserved against in the Company Financial Statements, incurred in the
ordinary course of business after the Company Balance Sheet Date.

 

3.20. No Registration of Securities. The Company understands and acknowledges
that except as set forth in this Agreement, the offering, exchange and issuance
of Exchange Consideration pursuant to this Agreement will not be registered
under the Securities Act on the grounds that the offering, sale, exchange and
issuance of securities contemplated by this Agreement are exempt from
registration pursuant to Section 4(a)(2) of the Securities Act, and that
Parent’s reliance upon such exemption is predicated in part upon the Company’s
and the Shareholders’ representations herein and upon the representations
contained in the Stockholder Representation Letters, the form of which is
attached as Exhibit C to this Agreement.

 

3.21. Parent Information. The Company acknowledges that it has had access to the
documents filed by Parent under the Exchange Act, since the end of its most
recently completed fiscal year to the date hereof, and has carefully reviewed
the same (“Exchange Act Documents”). The Company further acknowledges that
Parent has made available to it the opportunity to ask questions of and receive
answers from Parent’s officers and directors concerning the terms and conditions
of this Agreement and the business and financial condition of Parent, and the
Company has received to its satisfaction, such information about the business
and financial condition of Parent and the terms and conditions of the Agreement
as it has requested. The Company has carefully considered the potential risks
relating to Parent and investing in the Exchange Consideration, and fully
understands that such securities are speculative investments, which involve a
high degree of risk of loss of the Company and its stockholders’ entire
investment. Among others, the Company has carefully considered each of the risks
identified under the caption “Risk Factors” in the Exchange Act Documents, which
are incorporated herein by reference.

 

 11 

 

 

3.22. Full Disclosure. All of the representations and warranties made by the
Company in this Agreement, including the Company Disclosure Schedules attached
hereto, and all statements set forth in the certificates delivered by the
Company at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by the
Company pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
Parent or its representatives by or on behalf of any of the Company or its
Affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Company and the Shareholders that, except
as set forth in Parent Disclosure Schedule:

 

4.1. Organization, Standing, Corporate Power and Quotation of Common Stock. Each
of Parent and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has the
requisite corporate power and authority and all government licenses,
authorizations, Permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. Each of
Parent and its Subsidiaries is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to Parent. Parent has taken all steps required to qualify
shares of common stock of Parent, par value $0.001 (“Parent Common Stock”), to
become quoted on the OTCQB under the corporate name and symbol described in
Section 8.3(i), including filing of Form 211, and submission of all materials
required by the OTCQB for such quotation. If the Parent has no Subsidiaries, all
other references to the Subsidiaries or any of them in this Agreement, shall be
disregarded.

 

4.2. Subsidiaries. The Subsidiaries of the Parent, and the authorized and
outstanding capital stock of each are set forth on Schedule 4.2. All of the
outstanding capital stock of the Parent’s Subsidiaries are owned by Parent free
and clear of all Liens. Other than as set forth on Schedule 4.2, Parent does not
own directly or indirectly, any equity or other ownership interest in any
company, corporation, partnership, joint venture or otherwise.

 

 12 

 

 

4.3. Capital Structure of Parent

 

Immediately prior to the issuance of the Exchange Consideration at Closing, the
authorized capital stock of Parent will consist of 3,000,000,000 shares of
Parent Common Stock, $0.001 par value, of which no more than 5,460,000 shares of
Parent Common Stock will be issued and outstanding, and no shares of Parent
Common Stock will be issuable upon the exercise of outstanding warrants,
convertible notes, options or otherwise (except as described below). All
outstanding shares of capital stock of Parent and its Subsidiaries are, and all
shares which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal Laws concerning the issuance of securities. Except for the Parent Common
Stock, there are no outstanding bonds, debentures, notes or other indebtedness
or other securities of Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote). There are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which Parent or any of its
Subsidiaries is a party or by which Parent or any of its Subsidiaries is bound
obligating Parent or any of its Subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity securities of Parent or any of its Subsidiaries or obligating Parent or
any of its Subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
There are no outstanding contractual obligations, commitments, understandings or
arrangements of Parent or any of its Subsidiaries to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Parent or any of its Subsidiaries. There are no agreements or arrangements
pursuant to which the Parent is or could be required to register shares of
Parent Common Stock or other securities under the Securities Act or other
agreements or arrangements with or among any security holders of the Parent with
respect to securities of the Parent.

 

4.4. Corporate Authority; Noncontravention. Parent has all requisite corporate
and other power and authority to enter into this Agreement and to consummate the
Transactions. The execution and delivery of this Agreement by Parent and the
consummation by Parent of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of Parent. This Agreement has been duly executed and when delivered by
Parent, shall constitute a valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
The execution and delivery of this Agreement does not, and the consummation of
the Transactions and compliance with the provisions hereof will not, conflict
with, or result in any breach or violation of, or Default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any Lien upon
any of the properties or Assets of Parent under, (i) the Certificate of
Incorporation, Bylaws, or other charter documents of Parent, (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, Permit, concession, franchise or license applicable to Parent, its
properties or Assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, Order, decree,
statute, Law, ordinance, rule, regulation or arbitration award applicable to
Parent, its properties or Assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, Defaults, rights, losses or
Liens that individually or in the aggregate could not have a Material Adverse
Effect with respect to Parent or could not prevent, hinder or materially delay
the ability of Parent to consummate the Transactions.

 

4.5. Government Authorization. No consent, approval, Order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to Parent in connection with the
execution and delivery of this Agreement by Parent, or the consummation by
Parent of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the Securities Act or the Exchange Act.

 

 13 

 

 

4.6. SEC Documents; Undisclosed Liabilities; Financial Statements.

 

(a) Parent has filed with the Securities and Exchange Commission (the “SEC”) all
reports, schedules, forms, statements and other documents as required under the
Exchange Act and Parent has delivered or made available to the Company all
reports, schedules, forms, statements and other documents filed with the SEC
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “Parent SEC Documents”). As of
their respective dates, the Parent SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Parent SEC Documents. Except to the extent revised or
superseded by a subsequent filing with the SEC (a copy of which has been
provided to the Company prior to the date of this Agreement), none of the Parent
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The consolidated financial statements of Parent included
in such Parent SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Parent as of the dates thereof and the results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by Parent’s independent accountants). Except as set forth in the
Parent SEC Documents, at the date of the most recent financial statements of
Parent included in the Parent SEC Documents, Parent has not incurred any
liabilities or monetary obligations of any nature (whether accrued, absolute,
contingent or otherwise), which, individually, or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on Parent.

 

(b) Except as disclosed in the Parent SEC Documents filed prior to the date
hereof or as set forth in this Agreement, since January 31, 2016 (the “Parent
Balance Sheet Date”), there has been no Material Adverse Effect with respect to
Parent.

 

(c) Except as disclosed in the Parent SEC Documents filed prior to the date
hereof or as provided in this Agreement, since the Parent Balance Sheet Date,
Parent has not issued, sold or otherwise disposed of, or agreed to issue, sell
or otherwise dispose of, any capital stock or any other security of Parent and,
has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock or any other security of Parent
or has incurred or agreed to incur any indebtedness for borrowed money.

 

4.7. Absence of Certain Changes. Except as disclosed in the Parent SEC Documents
filed prior to the date hereof or as set forth on Schedule 4.7, since the Parent
Balance Sheet Date, Parent has conducted its business only in the ordinary
course consistent with past practice in light of its current business
circumstances, and there is not and has not been any:

 

(a) Material Adverse Effect with respect to Parent;

 

(b) event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 6.1 without prior consent of
the Company;

 

 14 

 

 

(c) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of Parent to consummate the
Transactions;

 

(d) incurrence, assumption or guarantee by Parent of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices;

 

(e) creation or other incurrence by Parent of any Lien on any asset other than
in the ordinary course consistent with past practices;

 

(f) labor dispute, other than routine, individual grievances, or, to the
Knowledge of Parent, any activity or proceeding by a labor union or
representative thereof to organize any employees of Parent or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(g) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;

 

(h) material write-offs or write-downs of any Assets of Parent;

 

(i) damage, destruction or loss having, or reasonably expected to have, a
Material Adverse Effect on Parent;

 

(j) other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Effect with respect to Parent;

 

(k) transaction or commitment made, or any Contract or agreement entered into,
by the Parent relating to its Assets or business (including the acquisition or
disposition of any Assets) or any relinquishment by the Parent or any Contract
or other right, in either case, material to the Parent, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated in this Agreement; or

 

(l) agreement or commitment to do any of the foregoing.

 

4.8. Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by Parent to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
Transactions.

 

4.9. Litigation; Labor Matters; Compliance with Laws.

 

(a) There is no suit, action or proceeding or investigation pending or, to the
Knowledge of Parent, threatened against or affecting Parent or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to Parent or prevent, hinder or materially delay the ability of Parent
to consummate the Transactions, nor is there any judgment, decree, injunction,
rule or Order of any Governmental Entity or arbitrator outstanding against
Parent having, or which, insofar as reasonably could be foreseen by Parent, in
the future could have, any such effect.

 

(b) Parent is not a party to, or bound by, any collective bargaining agreement,
Contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
Knowledge, threatened, any of which could have a Material Adverse Effect with
respect to Parent.

 

 15 

 

 

(c) The conduct of the business of Parent complies with all statutes, Laws,
regulations, ordinances, rules, judgments, Orders, decrees or arbitration awards
applicable thereto.

 

4.10. Benefit Plans. Parent is not a party to any Benefit Plan under which
Parent currently has an obligation to provide benefits to any current or former
employee, officer or director of Parent.

 

4.11. Tax Returns and Tax Payments.

 

(a) Parent and each of its Subsidiaries has timely filed with the appropriate
taxing authorities all Tax Returns required to be filed by it (taking into
account all applicable extensions). All such Tax Returns are true, correct and
complete in all respects. All Taxes due and owing by Parent and each of its
Subsidiaries has been paid (whether or not shown on any Tax Return and whether
or not any Tax Return was required). Neither Parent nor any of its Subsidiaries
is currently the beneficiary of any extension of time within which to file any
Tax Return or pay any Tax. No claim has ever been made in writing or otherwise
addressed to Parent or any of its Subsidiaries by a taxing authority in a
jurisdiction where Parent does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. The unpaid Taxes of Parent did not, as of the
Parent Balance Sheet Date, exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the financial statements (rather
than in any notes thereto). Since the Parent Balance Sheet Date, Parent has not
incurred any liability for Taxes outside the ordinary course of business
consistent with past custom and practice. As of the Closing Date, the unpaid
Taxes of Parent and its Subsidiaries will not exceed the reserve for Tax
liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the books and
records of Parent.

 

(b) No material claim for unpaid Taxes has been made or become a Lien against
the property of Parent or any of its Subsidiaries or is being asserted against
Parent or any of its Subsidiaries, no audit of any Tax Return of Parent or any
of its Subsidiaries is being conducted by a tax authority, and no extension of
the statute of limitations on the assessment of any Taxes has been granted by
Parent or any of its Subsidiaries and is currently in effect. Parent has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.

 

4.12. Environmental Matters. Each of Parent and its Subsidiaries is in
compliance with all requisite Environmental Laws in all material respects.
Neither Parent nor any of its Subsidiaries has received any written notice
regarding any violation of any Environmental Laws, including any investigatory,
remedial or corrective obligations, which, if determined adversely to Parent or
any of its Subsidiaries, would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each of Parent and
its Subsidiaries holds all Permits and authorizations required under applicable
Environmental Laws, unless the failure to hold such Permits and authorizations
would not have a Material Adverse Effect on Parent, and is compliance with all
terms, conditions and provisions of all such Permits and authorizations in all
material respects. No releases of Hazardous Materials have occurred at, from,
in, to, on or under any real property currently or formerly owned, operated or
leased by Parent or any of its Subsidiaries or any predecessor thereof and no
Hazardous Materials are present in, on, about or migrating to or from any such
property which could result in any liability to Parent or any of its
Subsidiaries. Each of Parent and its Subsidiaries has not transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which could result in any
liability to Parent or any of its Subsidiaries. Each of Parent and its
Subsidiaries has no liability, absolute or contingent, under any Environmental
Law that if enforced or collected would have a Material Adverse Effect on Parent
or any of its Subsidiaries. There are no past, pending or threatened claims
under Environmental Laws against Parent or any of its Subsidiaries and each of
Parent and its Subsidiaries is not aware of any facts or circumstances that
could reasonably be expected to result in a liability or claim against Parent or
any of its Subsidiaries pursuant to Environmental Laws.

 

 16 

 

 

4.13. Material Contract Defaults. Parent is not, or has not received any notice
or has any Knowledge that any other party is, in Material Contract Default under
any Parent Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a Material
Contract Default. For purposes of this Agreement, a “Parent Material Contract”
means any Contract that is effective as of the Closing Date to which the Parent
is a party (i) with expected receipts or expenditures in excess of $5,000, (ii)
requiring the Parent to indemnify any person, (iii) granting exclusive rights to
any party, (iv) evidencing indebtedness for borrowed or loaned money in excess
of $5,000, including guarantees of such indebtedness, or under which a security
interest has been imposed on any of its Assets, tangible or intangible; (v) any
agreement (or group of related agreements) for the lease of real or personal
property, including capital leases; (vi) any licensing agreement, or any
agreement forming a partnership, strategic alliances, profit sharing or joint
venture; (vii) any profit sharing, deferred compensation, severance, or other
material plan or arrangement for the benefit of its current or former officers,
directors and managers or any of the Parent’s employees; (viii) any employment
or independent contractor agreement providing post-termination or severance
payments or benefits or that cannot be cancelled without more than thirty (30)
days’ notice; (ix) any agreement with any current or former officer, director,
shareholder, members, manager or affiliate of the Parent; (x) any agreements
relating to the acquisition (by merger, purchase of units or assets or
otherwise) by the Parent of any operating business or material assets or the
capital stock of any other person; (xi) any agreements for the sale of any of
the Assets of the Parent, other than in the ordinary course of business; (xii)
any outstanding agreements of guaranty, surety or indemnification, direct or
indirect, by the Parent; (xiii) any royalty agreements, licenses or other
agreements relating to Intellectual Property (excluding licenses pertaining to
“off-the-shelf” commercially available software used pursuant to shrink-wrap or
click-through license agreements on reasonable terms for a license fee of no
more than $5,000); and (xiv) any other agreement under which the consequences of
a default or termination could reasonably be expected to have a Material Adverse
Effect on the Parent.

 

4.14. Accounts Receivable. All of the accounts receivable of Parent that are
reflected in the Parent SEC Documents or the accounting records of Parent as of
the Closing (collectively, the “Parent Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Parent Accounts Receivable are fully collectible to the extent
not reserved for on the balance sheet on which they are shown.

 

4.15. Properties. Each of Parent and its Subsidiaries has valid land use rights
for all real property that is material to its business and good, clear and
marketable title to all the tangible properties and tangible Assets reflected in
the latest balance sheet as being owned by Parent or acquired after the date
thereof which are, individually or in the aggregate, material to Parent’s
business (except properties sold or otherwise disposed of since the date thereof
in the ordinary course of business), free and clear of all Material Liens,
encumbrances, claims, security interest, options and restrictions of any nature
whatsoever. Any real property and facilities held under lease by Parent or its
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which each of Parent and its Subsidiaries is in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 

 17 

 

 

4.16. Intellectual Property. Each of Parent and its Subsidiaries owns or has
valid rights to use the Trademarks, trade names, domain names, copyrights,
patents, logos, licenses and computer software programs (including, without
limitation, the source codes thereto) that are necessary for the conduct of its
business as now being conducted. All of Parent’s and its Subsidiaries’ licenses
to use Software programs are current and have been paid for the appropriate
number of users. To the Knowledge of Parent, none of Parent’s or its
Subsidiaries’ Intellectual Property infringe upon the rights of any third party
that may give rise to a cause of action or claim against Parent or each of its
successors.

 

4.17. Board Determination. The Board of Directors of Parent has unanimously
determined as of the Closing Date that the terms of the Transactions are fair to
and in the best interests of Parent and its stockholders.

 

4.18. Due Authorization. Parent represents that the issuance of the Exchange
Consideration will be in compliance with the Nevada General Corporation Law and
the Certificate of Incorporation and Bylaws of Parent. The Exchange
Consideration has been duly and validly authorized and, upon issuance in
accordance with this Agreement, will be duly issued, fully paid and
nonassessable and free (and not issued or sold in violation) of statutory and
contractual preemptive rights, resale rights, rights of first refusal and
similar rights, taxes, claims, liens, charges, encumbrances or other
restrictions (other than as provided herein and restrictions under federal and
applicable state securities laws).

 

4.19. Undisclosed Liabilities. Parent has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise).

 

4.20. Full Disclosure. All of the representations and warranties made by Parent
in this Agreement, including the Parent Disclosure Schedules attached hereto,
and all statements set forth in the certificates delivered by Parent at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by Parent pursuant to
the terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether in written or electronic form, to the Company or its
representatives by or on behalf of Parent or their Affiliates in connection with
the negotiation of this Agreement and the transactions contemplated hereby do
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 

ARTICLE 5

 

COVENANTS OF THE COMPANY

 

5.1. Conduct of the Company Business. From the date of this Agreement and until
the Closing Date, or until the prior termination of this Agreement, the Company
and the Benefactum Subsidiaries shall not, unless agreed to in writing by
Parent:

 

(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any Lien or other encumbrance upon any of
their assets or which will not be discharged in full prior to the Closing Date;

 

 18 

 

 

(b) sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to its assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c) fail to use reasonable efforts to preserve intact its present business
organizations, keep available the services of its employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Closing Date;

 

(d) intentionally permit any Material Adverse Effect to occur with respect to
the Company and the Benefactum Subsidiaries;

 

(e) make any material change in its accounting or bookkeeping methods,
principles or practices, except as required by GAAP; or

 

(f) authorize any, or commit or agree to take any of, the foregoing actions.

 

5.2. Satisfaction of Conditions Precedent. From and after the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, the Company will use its commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Article 8, and the Company will use its
commercially reasonable efforts to cause the Transactions to be consummated.

 

5.3. No Other Negotiations. As of the date of this Agreement, the Company has
not entered into any agreement or understanding with, and is not engaging in any
discussions with any third party concerning an Alternative Acquisition
including, without limitation, any agreement or understanding that would require
the Company to notify any third party of the terms of this Agreement. From and
after the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Company shall
not, directly or indirectly, (a) initiate, solicit, encourage, negotiate, accept
or discuss any transaction or series of transactions with any Person, other than
Parent and its Affiliates involving any Alternative Acquisition, (b) provide
information with respect to the Company to any Person, other than Parent and its
Affiliates, relating to a possible Alternative Acquisition by any Person, other
than Parent and its Affiliates, (c) enter into an agreement with any Person,
other than Parent and its Affiliates, providing for a possible Alternative
Acquisition, or (d) make or authorize any statement, recommendation or
solicitation in support of any possible Alternative Acquisition by any Person,
other than by Parent and its Affiliates.

 

If the Company receives any unsolicited offer, inquiry or proposal to enter into
discussions or negotiations relating to an Alternative Acquisition, or that
could reasonably expected to lead to an Alternative Acquisition, or any request
for nonpublic information relating to the Company, the Company shall promptly
notify Parent thereof, including information as to the identity of the party
making any such offer, inquiry or proposal and the specific terms of such offer,
inquiry or proposal, as the case may be, and shall keep Parent promptly informed
of any developments with respect to same.

 

5.4. Access. The Company shall afford to Parent, and to the officers, employees,
accountants, counsel, financial advisors and other representatives of Parent,
reasonable access during normal business hours during the period prior to the
Closing Date or the termination of this Agreement to all of the Company and the
Benefactum Subsidiaries’ properties, books, contracts, commitments, personnel
and records and, during such period, the Company shall furnish promptly to
Parent, (a) a copy of each report, schedule, and other documents filed by it
during such period pursuant to the requirements of federal or state securities
Laws and (b) all other information concerning its business, properties and
personnel as Parent or its representatives may reasonably request.

 

 19 

 

 

5.5. Notification of Certain Matters. The Company shall give prompt notice to
Parent of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would cause any Company representation or warranty
contained in this Agreement to be untrue or inaccurate at or prior to the
Closing Date and (ii) any failure of the Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.5 shall not limit or otherwise affect the remedies available hereunder
to Parent.

 

ARTICLE 6

 

COVENANTS OF THE PARENT

 

6.1. Conduct of the Parent Business. From the date of this Agreement and until
the Closing Date, or until the prior termination of this Agreement, Parent shall
not, unless agreed to in writing by the Company:

 

(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any Lien or other encumbrance upon any of
its assets or which will not be discharged in full prior to the Closing Date;

 

(b) sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to its assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c) fail to use reasonable efforts to preserve intact its present business
organizations, keep available the services of its employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Closing Date;

 

(d) intentionally permit any Material Adverse Effect to occur with respect to
the Parent;

 

(e) make any material change with respect in its accounting or bookkeeping
methods, principles or practices, except as required by GAAP; or

 

(f) authorize any, or commit or agree to take any of, the foregoing actions.

 

6.2. Access. Parent shall afford to the Company, and to the officers, employees,
accountants, counsel, financial advisors and other representatives of the
Company, reasonable access during normal business hours during the period prior
to the Closing Date or the termination of this Agreement to all of the Parent’s
properties, books, contracts, commitments, personnel and records and, during
such period, the Parent shall furnish promptly to the Company, (a) a copy of
each report, schedule, registration statements and other documents filed by it
during such period pursuant to the requirements of federal or state securities
Laws and (b) all other information concerning its business, properties and
personnel as the Company or its representatives may reasonably request.

 

6.3. Notification of Certain Matters. Parent shall give prompt notice to the
Company of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would cause any Parent representation or warranty
contained in this Agreement to be untrue or inaccurate at or prior to the
Closing Date and (ii) any failure of Parent to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 6.3 shall not limit or otherwise affect the remedies available hereunder
to the Company.

 

 20 

 

 

6.4. Director and Officer Appointments. As of the Closing Date, Parent shall
have taken all action, including compliance with Rule 14f-1 under the Exchange
Act, if applicable, to cause (a) the persons as set forth on Schedule 6.4 to be
appointed Parent’s directors and officers, and (b) the current officers and
directors of Parent as set forth on Schedule 6.4 to resign from Parent.

 

6.5. Satisfaction of Conditions Precedent. During the term of this Agreement,
Parent will use its commercially reasonable efforts to satisfy or cause to be
satisfied all the conditions precedent that are set forth in Article 8, and
Parent will use its commercially reasonable efforts to cause the Transactions to
be consummated.

 

6.6. Delivery of Certificates for Exchange Consideration. Within 10 business
days of the Closing, the Parent shall deliver or cause to be delivered to the
Shareholders certificates for the Exchange Consideration.

 

6.7. No Other Negotiations. As of the date of this Agreement, the Parent has not
entered into any agreement or understanding with, and is not engaging in any
discussions with any third party concerning an Alternative Acquisition
including, without limitation, any agreement or understanding that would require
the Parent to notify any third party of the terms of this Agreement. From and
after the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Parent shall
not, directly or indirectly, (a) initiate, solicit, encourage, negotiate, accept
or discuss any Alternative Acquisition, (b) provide information with respect to
the Parent to any Person, other than Company and its Affiliates, relating to a
possible Alternative Acquisition by any Person, other than Company and its
Affiliates, (c) enter into an agreement with any Person, other than Company and
its Affiliates, providing for a possible Alternative Acquisition, or (d) make or
authorize any statement, recommendation or solicitation in support of any
possible Alternative Acquisition by any Person, other than by Company and its
Affiliates.

 

If the Parent receives any unsolicited offer, inquiry or proposal to enter into
discussions or negotiations relating to an Alternative Acquisition, or that
could reasonably expected to lead to an Alternative Acquisition, or any request
for nonpublic information relating to the Parent, the Parent shall promptly
notify Company thereof, including information as to the identity of the party
making any such offer, inquiry or proposal and the specific terms of such offer,
inquiry or proposal, as the case may be, and shall keep Company promptly
informed of any developments with respect to same.

 

ARTICLE 7

 

COVENANTS OF PARENT AND THE COMPANY

 

7.1. Notices of Certain Events. The Company and Parent shall promptly notify
each party of:

 

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Transactions;

 

(b) any notice or other communication from any Governmental Entity in connection
with the Transactions; and

 

 21 

 

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its Knowledge, threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to be disclosed pursuant to Articles 3 or 4 or that relate to the
consummation of the Transactions or any other development causing a breach of
any representation or warranty made by a party hereunder. Delivery of notice
pursuant to this Section 7.1 shall not limit or otherwise affect remedies
available to any party hereunder.

 

7.2. Public Announcements. No party shall have the right to issue any press
release or other public statement with respect to this Agreement or the
transactions contemplated herein without the prior written consent of each other
party (not to be unreasonably withheld, delayed, denied or conditioned), except
as required by Law.

 

7.3. Transfer Taxes. Parent and the Company shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any real property transfer or gains, sales, use, transfer,
value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees, and any similar taxes which become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed on or before the Closing Date. Parent and the Company
agree that the Company will pay any real property, transfer or gains tax, stamp
tax, stock transfer tax, or other similar tax imposed on the Transactions or the
surrender of the Shares pursuant thereto (collectively, “Transfer Taxes”),
excluding any Transfer Taxes as may result from the transfer of beneficial
interests in the Shares other than as a result of the transactions contemplated
under this Agreement, and any penalties or interest with respect to the Transfer
Taxes. The Company agrees to cooperate with Parent in the filing of any returns
with respect to the Transfer Taxes.

 

7.4. Reasonable Efforts. The parties further agree to use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, and
to satisfy all conditions to, in the most expeditious manner practicable, the
Transactions, including (i) the obtaining of all other necessary actions or
nonactions, waivers, consents, licenses, Permits, authorizations, Orders and
approvals from Governmental Entities and the making of all other necessary
registrations and filings, (ii) the obtaining of all consents, approvals or
waivers from third parties related to or required in connection with the
Transactions or required to prevent a Material Adverse Effect on the Company
from occurring prior to or after the Closing Date, (iii) the satisfaction of all
conditions precedent to the parties’ obligations hereunder, and (iv) the
execution and delivery of any additional instruments necessary to consummate the
Transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

 

7.5. Fees and Expenses. Each party will be responsible for all of the legal,
accounting and other expenses incurred by such party hereto in connection with
the Transactions.

 

7.6. Regulatory Matters and Approvals. Each of the parties hereto will give any
notices to, make any filings with, and use its commercially reasonable efforts
to obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in Sections 3.5
and 4.5 above.

 

 22 

 

 

7.7. Transfer Restrictions.

 

(a) The Company realizes that the Exchange Consideration is not registered under
the Securities Act, or any foreign or state securities Laws. The Company agrees
that the Exchange Consideration will and may not be sold, offered for sale,
pledged, hypothecated, or otherwise transferred (collectively, a “Transfer”)
except in compliance with the Securities Act, if applicable, and applicable
foreign and state securities Laws, and with an opinion of transferor’s counsel
to such effect, the substance of which shall be reasonably acceptable to the
Parent and Parent’s transfer agent, provided that the Exchange Consideration may
be pledged in connection with a bona fide margin account secured by such
securities. The Company understands that the Exchange Consideration can only be
Transferred pursuant to registration under the Securities Act or pursuant to an
exemption therefrom. The Company understands that to Transfer the Exchange
Consideration may require in some jurisdictions specific approval by the
appropriate governmental agency or commission in such jurisdiction.

 

(b) To enable Parent to enforce the transfer restrictions contained in Section
7.7(a), the Company hereby consents to the placing of legends upon, and
stop-transfer orders with the transfer agent of the Common Stock with respect to
the Exchange Consideration, including, without limitation, the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

7.8. Current Report. Parent shall file a Current Report on Form 8-K with the SEC
within four (4) business days of the Closing Date containing information about
the Transactions and pro forma financial statements of Parent and the Company
and audited financial statements of the Company as required by Regulation S-K
under the Securities Act (the “8-K Report”). The Company agrees to provide any
necessary information for preparation of 8-K Report.

 

ARTICLE 8

 

CONDITIONS TO CLOSING

 

8.1. Condition to Obligation of Each Party to Effect the Transactions. The
respective obligations of Parent, each Shareholder and the Company to consummate
the transactions contemplated herein are subject to the satisfaction or waiver
in writing at or prior to the Closing Date of the following conditions.

 

(a) No Injunctions. No temporary restraining Order, preliminary or permanent
injunction issued by any court of competent jurisdiction preventing or
prohibiting the consummation of the Transactions contemplated herein shall be in
effect; provided, however, that each of Parent and the Company shall have used
its commercially reasonable efforts to prevent the entry of such Orders or
injunctions and to appeal as promptly as possible any such Orders or injunctions
and to appeal as promptly as possible any such Orders or injunctions that may be
entered.

 

 23 

 

 

(b) Stockholder Representation Letters. Each Shareholder shall have executed and
delivered to Parent and Company a stockholder representation letter in
substantially the form attached hereto as Exhibit C and Parent and Company shall
be reasonably satisfied that the issuance of Parent Common Stock pursuant to the
Transactions is exempt from the registration requirements of the Securities Act.

 

8.2 Additional Conditions to Obligations of Parent. The obligations of Parent to
consummate the Transactions are also subject to the satisfaction or waiver in
writing at or prior to the Closing Date of the following conditions.

 

(a) Representations and Warranties. The representations and warranties of the
Company and each Shareholder contained in this Agreement and in any certificate
or other writing delivered to Parent pursuant hereto shall be true and correct
on and as of the Closing Date with the same force and effect as if made on and
as of the Closing Date, and Parent shall have received a certificate to such
effect signed by the President and the Chief Executive Officer of the Company.

 

(b) Agreements and Covenants. The Company and each Shareholder shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date, and Parent shall have received a certificate to such effect signed by the
President and Chief Executive Officer of the Company.

 

(c) Certificate of Secretary. The Company shall have delivered to Parent a
certificate executed by the Secretary of the Company certifying: (i) resolutions
duly adopted by the Board of Directors of the Company authorizing this Agreement
and the Transactions; (ii) the Company Charter Documents as in effect
immediately prior to the Closing Date, including all amendments thereto; and
(iii) the incumbency of the officers of the Company executing this Agreement and
all agreements and documents contemplated hereby.

 

(d) Consents Obtained. All consents, waivers, approvals, authorizations or
Orders required to be obtained, and all filings required to be made, by the
Company for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby shall have been
obtained and made by the Company, except for such consents, waivers, approvals,
authorizations and Orders, and such filings, which would not be reasonably
likely to have a Material Adverse Effect on the Company.

 

(e) Absence of Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Material Adverse Effect on the Company or any of the
Benefactum Subsidiaries other than any change that shall result from general
economic conditions or conditions generally affecting the industry in which the
Company and the Benefactum Subsidiaries conduct operations.

 

(f) Company Financial Statements. Parent shall have received from the Company
the Company Financial Statements and pro forma financial statements for the
periods and in form and content required to be included in the 8-K Report.

 

(g) Delivery of Stock Certificates. Each Shareholder shall have delivered to the
Parent (i) certificates representing the Shares, together with stock powers and
signature medallion guarantees (or other acceptable proof of signature) for the
transfer of the Shares to the Parent or (ii) such other proof of ownership as
shall be reasonably acceptable to the Parent;

 

 24 

 

 

8.3 Additional Conditions to Obligations of the Company and the Shareholders.
The obligations of the Company and each Shareholder to consummate the
Transactions are also subject to the satisfaction or waiver in writing at or
prior to the Closing Date of the following conditions.

 

(a) Representations and Warranties. The representations and warranties of Parent
contained in this Agreement and in any certificate or other writing delivered to
the Company pursuant hereto shall be true and correct on and as of the Closing
Date with the same force and effect as if made on and as of the Closing Date,
and the Company shall have received a certificate to such effect signed by the
President and the Chief Executive Officer of Parent.

 

(b) Agreements and Covenants. Parent shall have performed or complied with all
agreements and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date, and the Company shall have
received a certificate to such effect signed by the President and Chief
Executive Officer of Parent.

 

(c) Certificate of Secretary. Parent shall have delivered to the Company a
certificate executed by the Secretary of Parent certifying: (i) resolutions duly
adopted by the Board of Directors of Parent authorizing this Agreement and the
Transactions (including the authorizations described in Section 4.18 above);
(ii) the Certificate of Incorporation and Bylaws of Parent as in effect
immediately prior to the Closing Date, including all amendments thereto; and
(iii) the incumbency of the officers of Parent executing this Agreement and all
agreements and documents contemplated hereby.

 

(d) Consents Obtained. All consents, waivers, approvals, authorizations or
Orders required to be obtained, and all filings required to be made, by Parent
for the authorization, execution and delivery of this Agreement and the
consummation by it of the Transactions contemplated hereby shall have been
obtained and made by Parent, except for such consents, waivers, approvals,
authorizations and Orders, and such filings, which would not be reasonably
likely to have a Material Adverse Effect on Parent.

 

(e) Absence of Material Adverse Effect. Since the date of the this Agreement,
there shall not have been any Material Adverse Effect on Parent, other than any
change that shall result from general economic conditions or conditions
generally affecting the industry in which Parent conducts operations.

 

(f) Transactions Capitalization and Parent Common Stock Lockup. As of the
Closing Date, the authorized capital stock of Parent shall consist of
3,000,000,000 shares of Parent Common Stock of which there will be no more than
55,460,000 issued and outstanding shares of Parent Common Stock.

 

(g) Officers and Directors. Parent shall have delivered to the Company, in
compliance with Rule 14f-1 under the Exchange Act, if applicable, evidence of
appointment of those new directors and officers as further described in Section
6.4. Parent shall also have delivered to the Company, in compliance with Rule
14f-1 under the Exchange Act , if applicable, a letter of resignation executed
by each Parent officer and director further described in Section 6.4 to be
effective upon the Closing Date.

 

(h) No Liabilities. As of the Closing Date, Parent shall have no actual or
contingent liabilities, and Parent will have no other obligations of any nature
(whether fixed or unfixed, secured or unsecured, known or unknown and whether
absolute, accrued, contingent, or otherwise) (including, without limitation, any
Contracts), except for its obligations incurred under this Agreement, the
Transaction Documents, and up to a maximum of $150,000 for legal and accounting
expenses incurred in connection with the Transactions.

 

 25 

 

 

(i) Common Stock. As of the Closing Date, Parent will have filed all materials
and fulfilled all requirements for the Parent Common Stock to be quoted on the
OTCQB under the name “Sino Fortune Holding Corporation” under the symbol “SFHD”
of such other symbol that is acceptable to the Company.

 

(j) Exchange Act Reporting. Parent will have made all required filings with the
SEC under the Exchange Act, and such filings will have complied in all material
respects with applicable requirements under the Exchange Act.

 

ARTICLE 9

 

TERMINATION

 

9.1. Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a) by mutual written agreement of the Company and Parent duly authorized by the
Boards of Directors of the Company and Parent;

 

(b) by either the Company or Parent, if the other party (which, in the case of
Company, shall mean Company or any Shareholder) has breached any representation,
warranty, covenant or agreement of such other party set forth in this Agreement
and such breach has resulted or can reasonably be expected to result in a
Material Adverse Effect on such other party or would prevent or materially delay
the consummation of the Transactions;

 

(c) by any party, if all the conditions to the obligations of such party for
Closing the Transactions shall not have been satisfied or waived on or before
the Final Date (as defined below) other than as a result of a breach of this
Agreement by the terminating party; or

 

(d) by any party, if a permanent injunction or other Order by any Federal or
state court which would make illegal or otherwise restrain or prohibit the
consummation of the Transactions shall have been issued and shall have become
final and nonappealable;

 

As used herein, the “Final Date” shall be August 31, 2016.

 

9.2. Notice of Termination. Any termination of this Agreement under Section 9.1
above will be effective immediately upon by the delivery of written notice of
the terminating party to the other parties hereto specifying with reasonable
particularity the reason for such termination.

 

9.3. Effect of Termination. In the case of any termination of this Agreement as
provided in this Section 9, this Agreement shall be of no further force and
effect and nothing herein shall relieve any party from liability for any breach
of this Agreement.

 

 26 

 

 

ARTICLE 10

 

GENERAL PROVISIONS

 

10.1. Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified; (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two days after deposit with a nationally
recognized overnight courier, specifying not later than two day delivery, with
written verification of receipt. All communications shall be sent to the parties
at the following addresses or facsimile numbers specified below (or at such
other address or facsimile number for a party as shall be designated by ten days
advance written notice to the other parties hereto):

 

(a) If to Parent:

 

Sino Fortune Holding Corporation

17A&B, China Merchants Tower, Wanchai Road, Shekou, Nanshan,

Shenzhen 518000, China

Fax:

 

(b) If to the Company or any Shareholder:

 

Benefactum Alliance Holdings Company Limited

Household 1302, Unit 2, No.35, Zhangzhou First Road, Shinan District, Qingdao,
Shandong

Fax:

 

with a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, New York 10006

Attn: Benjamin Tan, Esq.

Fax: (212) 930-9725

 

The Company hereby undertakes to forward immediately (by the means set forth in
Section 10.1(a), (b), (c) or (d) above) to any Shareholder any notice provided
to it by the Parent to such Shareholder in accordance with this Section 10.1 to
the address of such Shareholder as appears on the Company’s shareholder
register, provided that any such delivery by the Parent to such Shareholder
shall be deemed effective on the day that is twice the number of days (or
business days, as applicable) set forth in Section 10.1(b), (c) or (d) above.

 

10.2. Amendment. To the extent permitted by Law, this Agreement may be amended
by a subsequent writing signed by each of the parties upon the approval of the
Boards of Directors of the Company, the Parent and the Shareholders, as the case
may be.

 

10.3. Waiver. At any time prior to the Closing, any party hereto may with
respect to any other party hereto (a) extend the time for performance of any of
the obligations or other acts, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto, or
(c) waive compliance with any of the agreements or conditions contained herein.
Any such extension or waiver shall be valid if set forth in an instrument in
writing signed by the party or parties to be bound thereby.

 

10.4. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other rights. Except as otherwise provided hereunder, all rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

 27 

 

 

10.5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.6. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

10.7. Entire Agreement. This Agreement (including the Company Disclosure
Schedule and the Parent Disclosure Schedule together with the Transaction
Documents and the exhibits and schedules attached hereto and thereto and the
certificates referenced herein) constitutes the entire agreement and supersedes
all prior agreements and undertakings both oral and written, among the parties,
or any of them, with respect to the subject matter hereof and, except as
otherwise expressly provided herein.

 

10.8. Assignment. No party may assign this Agreement or assign its respective
rights or delegate their duties (by operation of Law or otherwise), without the
prior written consent of the other parties. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

 

10.9. Parties In Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their permitted assigns and respective
successors, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, including, without limitation,
by way of subrogation.

 

10.10. Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with the Laws of the State of New York as applied to
Contracts that are executed and performed in New York, without regard to the
principles of conflicts of Law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
Transactions and any other Transaction Documents shall be commenced exclusively
in the state and federal courts sitting in the County of New York.

 

10.11. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

 28 

 

 

10.12. Attorneys’ Fees. If any action or proceeding relating to this Agreement,
or the enforcement of any provision of this Agreement is brought by a party
hereto against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

 

10.13. Representation. The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has been represented in
connection with the negotiation and preparation of this Agreement by counsel of
that party’s choosing ; (b) has authority to enter into and sign the Agreement;
and (c) enters into and signs the same by its own free will.

 

10.14. Drafting. The parties to this Agreement acknowledge that each of them
have participated in the drafting and negotiation of this Agreement. The parties
intend for this Agreement to be construed and interpreted neutrally in
accordance with the plain meaning of the language contained herein, and not
presumptively construed against any actual or purported drafter of any specific
language contained herein.

 

10.15. Interpretation. For purposes of this Agreement, references to the
masculine gender shall include feminine and neuter genders and entities. Where a
reference in this Agreement is made to a Section, Exhibit or Schedule, such
reference shall be to a Section of, Exhibit to or Schedule of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to a “party” or “parties” shall mean
Parent, the Company and/or Shareholders, as applicable. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to “this Agreement” shall include the Company
Disclosure Schedule and the Parent Disclosure Schedule.

 

10.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Shareholder,
Parent and the Company will be entitled to specific performance under this
Agreement. Each of the parties hereto agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

10.17 Independent Nature of Each Shareholder’s Obligations and Rights. The
obligations of each Shareholder under this Agreement are several and not joint
with the obligations of any other Shareholder (or, for the avoidance of doubt,
with the obligations of the Company or the Parent under this Agreement), and
each Shareholder shall not be responsible in any way for the performance of the
obligations of any other Shareholder party to this Agreement (or, for the
avoidance of doubt, the performance of the obligations of the Company or the
Parent under this Agreement). Nothing contained herein and no Shareholder action
taken by any Shareholder pursuant hereto, shall be deemed to constitute such
Shareholder as a party to or member of a partnership, an association, a joint
venture, or any other kind of entity, or create a presumption that any
Shareholder is in any way acting in concert or as a group with any of the other
parties hereto with respect to such obligations or the transactions contemplated
by this Agreement. No party is in any way whatsoever authorized to bind any
other party hereto. Each Shareholder shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement, and it shall not be necessary for any other Shareholder to be
joined as an additional party in any proceeding for such purpose.

 

 29 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

 30 

 

 

IN WITNESS WHEREOF, each of the parties have caused this Share Exchange
Agreement to be executed as of the date first written above them or their
respective officers thereunto duly authorized.

 

  Parent:         SINO FORTUNE HOLDING CORPORATION, a Nevada corporation        
By: /s/ Jing Xie   Name: JING XIE   Title: Principal Executive, Financial
Officer and Chief Accounting Officer         Company:         BENEFACTUM
ALLIANCE HOLDINGS COMPANY LIMITED, a BVI corporation         By: /s/ Bodang Liu
  Name: BODANG LIU   Title: Principal Executive         Shareholders:        
AVIS GENESIS INC.         By: /s/ Chunhua Li   Name: CHUNHUA LI   Title:
Principal Executive         MANOR GOLDIE INC.         By: /s/ Mengqiu Zhu  
Name: MENGQIU ZHU   Title: Principal Executive       BODANG LIU.         By: /s/
Bodang Liu   Name: BODANG LIU

 

   

   

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

The following terms, as used in the Agreement, have the following meanings:

 

“Accounts Receivable” shall have the meaning set forth in Section 3.15 of the
Agreement.

 

“Affiliate(s)” shall have the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Alternative Acquisition” means any recapitalization, restructuring, financing,
merger, consolidation, sale, license or encumbrance or other business
combination transaction or extraordinary corporate transaction of the Company or
the Parent (as applicable) which would or could reasonably be expected to
impede, interfere with, prevent or materially delay the Transactions, including
a firm proposal to make such an acquisition.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.

 

“Benefit Plans” shall have the meaning set forth in Section 3.10 of the
Agreement.

 

“Closing” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Closing Date” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Balance Sheet Date” shall have the meaning set forth in Section 3.6(b)
of the Agreement.

 

“Company Disclosure Schedule” shall have the meaning set forth in the opening
paragraph of Article 3 of the Agreement.

 

“Company Financial Statements” shall have the meaning set forth in Section
3.6(a) of the Agreement.

 

“Company Material Contract” shall have the meaning set forth in Section 3.14 of
the Agreement.

 

“Company Stock” means the total outstanding capital stock of the Company as of
the Closing Date.

 

“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.

 

 2 

 

 

“Copyrights” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Default” means (i) any breach or violation of or default under any Contract,
Order or Permit, (ii) any occurrence of any event that with the passage of time
or the giving of notice or both would constitute a breach or violation of or
default under any Contract, Order or Permit, or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right to terminate or revoke, change the current terms of, or
renegotiate, or to accelerate, increase, or impose any liability under, any
Contract, Order or Permit.

 

“Electronic Delivery” shall have the meaning set forth in Section 10.11 of the
Agreement.

 

“Environmental Laws” mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, Permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, relating to
human health, the environment or to emissions, discharges or releases of
pollutants, contaminants or other Hazardous Material or wastes into the
environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or other Hazardous Material or wastes or the clean-up
or other remediation thereof.

 

“Exchange Act” has the meaning set forth in Section 3.5 of the Agreement.

 

“Exchange Act Documents” has the meaning set forth in Section 3.21 of the
Agreement.

 

“Exchange Consideration” shall have the meaning as set forth in Section 1.1 of
the Agreement.

 

“Final Date” shall have the meaning set forth in Section 9.1 of the Agreement.

 

“FINRA” means Financial Industry Regulatory Authority, Inc. .

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.

 

“Hazardous Material” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

 

“Intellectual Property” shall have the meaning as set forth in Section 3.17(i)
of the Agreement.

 

“Knowledge” means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.

 

 3 

 

 

“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Governmental Entity.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.

 

“Marks” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.

 

“Material Agreement” shall have the meaning set forth in Section 3.13 of the
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, Assets, liabilities
or the reported or reasonably anticipated future results or prospects of such
Person and its Subsidiaries taken as a whole; provided, however, that any
adverse change, event, development or effect arising from or relating to any of
the following shall not be taken into account in determining whether there has
been a Material Adverse Effect: (a) general business or economic conditions, (b)
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in United States generally accepted accounting
principles, (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any Governmental Entity or (f) the taking of any action
required by this Agreement and the other agreements contemplated hereby.

 

“Material Contract Default” means a default under any Material Agreement which
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages in excess of $50,000 (either individually or in the
aggregate with all other such claims under that Material Agreement) or (C) give
rise to a right of acceleration of any material obligation or loss of any
material benefit under any such Material Agreement.

 

“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Entity.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent Accounts Receivable” shall have the meaning set forth in Section 4.14 of
the Agreement.

 

“Parent Balance Sheet Date” shall have the meaning set forth in Section 4.6(b)
of the Agreement.

 

“Parent Common Stock” shall have the meaning set forth in Section 4.1 of the
Agreement.

 

 4 

 

 

“Parent Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by Parent to the Company that is
arranged in paragraphs corresponding to the numbered and lettered paragraphs
corresponding to the numbered and lettered paragraphs contained in the
Agreement.

 

“Parent Material Contract” shall have the meaning set forth in Section 4.13 of
the Agreement.

 

“Parent SEC Documents” shall have the meaning set forth in Section 4.6(a) of the
Agreement.

 

“Patents” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.

 

“SEC” shall have the meaning set forth in Section 4.6(a) of the Agreement.

 

“Securities Act” shall have the meaning set forth in Section 3.3 of the
Agreement.

 

“Share” or “Shares” shall have the meaning set forth in the Recitals of the
Agreement.

 

“Shareholders” shall have the meaning set forth in the Preamble.

 

“Software” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, limited
liability company, association or other business entity of which more than 50%
of the total voting power of shares of capital stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and (ii) any partnership (a) the sole general
partner or managing general partner of which is such Person or a Subsidiary of
such Person or (b) the only general partners of which are such Person or of one
or more Subsidiaries of such Person (or any combination thereof).

 

“Tax” or “Taxes” shall have the meaning set forth in Section 3.11(c) of the
Agreement.

 

“Tax Return” shall have the meaning set forth in Section 3.11(c) of the
Agreement.

 

“Technology” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Trade Secrets” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Transaction Documents” means the Agreement, and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.

 

 5 

 

 

“Transactions” shall have the meaning as set forth in Section 1.2 of the
Agreement.

 

“Transfer” shall have the meaning as set forth in Section 7.7(a) of the
Agreement.

 

“Transfer Taxes” shall have the meaning as set forth in Section 7.3 of the
Agreement.

 

“8-K Report” shall have the meaning as set forth in Section 7.8 of the
Agreement.

 

 6 

 

 

EXHIBIT B

 

Shareholders of BENEFACTUM ALLIANCE HOLDINGS COMPANY LIMITED

  

Name of Shareholder  Number of
Company Shares
Being Exchanged   Number of
Shares of Parent
Common Stock
to be Received
by Shareholder   Indicate if such
Shareholder is a
non- U.S. Person Bodang Liu   80,000,000    5,000,000   Yes Avis Genesis Inc 
 400,000,000    25,000,000   Yes Manor Goldie Inc   320,000,000    20,000,000  
Yes                TOTALS   800,000,000    50,000,000    

 

   

   

 

EXHIBIT C

 

______, 2016

 

Sino Fortune Holding Corporation

17A&B, China Merchants Tower, Wanchai Road, Shekou, Nanshan,

Shenzhen 518000, China

 

Stockholder Representation Letter

 

Ladies and Gentlemen:

 s

Pursuant to the Exchange Agreement (the “Agreement”) dated as of _______, 2016
(the “Agreement Date”), the undersigned (the “Stockholder”) expects to receive
from Sino Fortune Holding Corporation, a Nevada corporation (“Parent”), shares
of Parent Common Stock (the “Securities”) in exchange for the Stockholder’s
ownership of capital stock of Benefactum Alliance Holdings Company Limited, a
BVI corporation (the “Company”). Capitalized terms used herein but not defined
will have the meanings ascribed to them in the Agreement. Stockholder whose
signature appears below, represents and warrants to Parent that, as of the date
first written above and as of the Closing Date, the statements contained in this
Representation Letter are, and will be, correct and complete:

 

1. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.

 

1.1. “Regulation S Exemption. The distribution of the Securities to the
Stockholder at the Closing is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Act”) pursuant to . Stockholder
represents and warrants that Stockholder

 

  (a) is not a U.S. Person (as defined herein);         (b) is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person (as defined herein);         (c) is resident in the British Virgin
Islands/ People’s Republic of China;         (d) (i) is knowledgeable of, or has
been independently advised as to, the applicable securities laws of the
securities regulators having application in the jurisdiction in which the
Stockholder is resident (the “International Jurisdiction”) which would apply to
the acquisition of the Parent Common,

 

(ii) is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Stockholder is permitted to purchase the Securities under the
applicable securities laws of the of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions,

 

(iii) acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Parent to make any filings or seek
any approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities, and

 

(iv) represents and warrants that the acquisition of the Securities by the
Stockholder does not trigger:

 

 2 

 

 

  A. any obligation to prepare and file a prospectus or similar document, or any
other         B. any continuous disclosure reporting obligation of the Parent in
the International Jurisdiction, and

 

the Stockholder will, if requested by the, deliver to the Parent a certificate
or opinion of local counsel from the International Jurisdiction which will
confirm the matters referred to in subparagraphs (ii), (iii) and (iv) above to
the satisfaction of the Parent, acting reasonably;

 

  (e) is acquiring the Securities as principal for investment only and not with
a view to, or for, resale, distribution or fractionalization thereof, in whole
or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined herein);         (f) is outside the United States when
receiving and executing this Agreement;         (g) understands and agrees not
to engage in any hedging transactions involving any of the Securities unless
such transactions are in compliance with the provisions of the Act and in each
case only in accordance with applicable state securities laws;         (h)
acknowledges that it has not acquired the Securities as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Act) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Stockholder may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;         (i) has the legal capacity and
competence to enter into and execute this Agreement and to take all actions
required pursuant hereto and, if the Stockholder is a corporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Stockholder;         (j) the entering into of this
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or, if
applicable, the constating documents of, the Stockholder, or of any agreement,
written or oral, to which the Stockholder may be a party or by which the
Stockholder is or may be bound;         (k) has duly executed and delivered this
Agreement and it constitutes a valid and binding agreement of the Stockholder
enforceable against the Stockholder;         (l) has received and carefully read
this Agreement and this Stockholder Representation Letter;         (m) (i) has
adequate net worth and means of providing for its current financial needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, and (iii) is able to bear the economic risks of an investment in the
Securities for an indefinite period of time, and can afford the complete loss of
such investment;         (n) has the requisite knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Securities and the Parent, and the Stockholder is
providing evidence of knowledge and experience in these matters through the
information requested herein;

 

 3 

 

 

  (o) understands and agrees that the Parent and others will rely upon the truth
and accuracy of the acknowledgements, representations, warranties, covenants and
agreements contained in this Agreement and the Stockholder Representation
Letters, and agrees that if any of such acknowledgements, representations and
agreements are no longer accurate or have been breached, the Stockholder shall
promptly notify the Parent;         (p) is aware that an investment in the
Parent is speculative and involves certain risks, including the possible loss of
the investment;         (q) is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Stockholder has not
subdivided his interest in the Securities with any other person;         (r) is
not an underwriter of, or dealer in, the shares of the Parent Common Stock, nor
is the Stockholder participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;         (s) has made an
independent examination and investigation of an investment in the Securities and
the Parent and has depended on the advice of its legal and financial advisors
and agrees that the Parent will not be responsible in anyway whatsoever for the
Stockholder’s decision to invest in the Securities and the Parent;         (t)
if the Stockholder is acquiring the Securities as a fiduciary or agent for one
or more investor accounts, the Stockholder has sole investment discretion with
respect to each such account, and the Stockholder has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;         (u) is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;         (v) no
person has made to the Stockholder any written or oral representations:

 

(i) that any person will resell or repurchase any of the Securities,

 

(ii) that any person will refund the purchase price of any of the Securities,

 

(iii) as to the future price or value of any of the Securities, or

 

(iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Parent Common Stock on any stock exchange or
automated dealer quotation system; and

 

  (w) acknowledges and agrees that the Parent shall not consider the
Stockholder’s unless the Stockholder provides to Parent, along with an executed
copy of this Agreement and the Stockholder Representation Letter, such other
supporting documentation that the Parent or its legal counsel may request to
establish the Stockholder’s qualification as a qualified investor.

 

  1.2 The term “U.S. Person” shall have the meaning ascribed thereto in
Regulation S promulgated under the 1933 Act and for the purpose of the Agreement
and this Stockholder Representation Letter includes any person in the United
States.

 

[Signature Page Follows]

 

 4 

 

 

  STOCKHOLDER      



 

          Name (Please Type or Print)           Title (Please Type or Print) (if
applicable)           Street Address           City, State, Zip Code          
Country           Social Security Number   (or tax I.D. Number, if an entity)

 

  

 

 

